NIX, Justice,
dissenting.
Section 4(a) of the Private Detective Act, Act of August 21, 1953, P.L. 1273, § 4(a), 22 P.S. § 14(a) provides that an individual seeking a private detective’s license must establish, along with other requirements, that he has been regularly employed as a detective. This language is clear and *585unambiguous. The only exceptions listed in § 4(a) to this requirement are (a) where the applicant has been a member of the United States Government investigative service, (b) where the applicant has been a sheriff, or (c) members of city police departments of a rank or grade higher than that of patrolman, for a period of not less than three years. The record establishes, and the majority implicitly concedes that Joseph P. Shepsko, president of appellee, Sentry Security, Inc., had not been regularly employed as a detective at the time that he sought the application for detective’s license in this case. The record also is equally as clear that he did not fall within any of the three aforementioned exceptions. Nevertheless, the majority has seen fit to ignore this noncompliance with the statutory mandate and provides the appellee corporation with a private detective license. I cannot accept this blatant disregard of the unequivocal language of the statute and also the resultant distortion of the obvious statutory scheme. I therefore dissent.
Joseph P. Shepsko sought a license as a private detective on the basis of his work experience with the Schuylkill Township Police Department. Shepsko served in that police department with the rank of patrolman from March 3, 1969 until October 8, 1974. On October 9, 1974, he was promoted from patrolman to sergeant. After holding that rank for approximately ten months, he resigned from the department on June 30, 1975. Based on these facts, the Court of Common Pleas properly concluded that Shepsko was not regularly employed as a detective, nor did he fall within the three exceptions carved by the legislature and therefore granted the District Attorney’s petition to revoke the license that had been issued. The Superior Court and now the majority justify the overturning of this obviously correct result by relying on a concept of functional analysis which was first articulated by the Superior Court in In Re Harding, 246 Pa.Super. 180, 369 A.2d 871 (1977). In my judgment this “functional analysis” approach is merely a thinly veiled ruse to permit a court to issue licenses of this type to applicants who do not meet the explicit standards set forth by the legislature.
*586The basic concepts of statutory construction which are to be utilized to determine legislative intention requires (a) that the object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly; (b) that every statute shall be construed, if possible, to give effect to all of its provisions; (c) that where the words of the statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit and (d) that the General Assembly does not intend the result that is absurd or unreasonable. Statutory Construction Act of 1972, 1 Pa. C.S.A. §§ 1921(a) & (b), § 1922(1). In reaching the result, the majority and the Superior Court have ignored and offended each of these precepts.
The rationale supporting the functional analysis approach implicitly acknowledges its disregard of the first three principles listed above. Functional analysis is premised upon the fact that the applicant does not meet the literal requirement of having the requisite employment as a detective. Moreover, it also acknowledges that the particular applicant does not fall within one of the expressly enumerated exceptions. It therefore seeks to justify granting the license on a theory akin to substantial compliance. Wherein substantial compliance may be a reasonable approach when we are dealing with court promulgated rules, its validity is questionable where it is used to modify legislative mandates. It is particularly inappropriate in an area where the legislature has expressed its deep concern by providing a comprehensive and meticulously detailed regulatory scheme. The latter is the case in this instance.
The Private Detective Act was designed to afford the citizens of Pennsylvania the service of detectives whose reputation, moral character and ability were beyond reproach. The emphasis was not on encouraging a large supply of persons to serve in this capacity, but rather to restrict this privilege to only the best qualified, both morally and by training. Unlike the normal policeman, the private detective does not have the supervision of a hierarchy of the *587department in which he serves. He makes the judgments as to the manner in which he acts and the matters in which he becomes involved. By virtue of this Act, he is permitted to intrude upon the privacy of individuals and other entities in multiple areas. See § 2, 22 P.S. § 12. In conferring such awesome power, the state, through its legislature, obviously has the power to determine those persons to whom it is to be given. The Court has no right to substitute its opinion for the legislative judgment of requisite qualifications. I am fully in accord with the following statement of Judge Price, in dissent, in the decision in Harding:
In order to protect Pennsylvania citizens from untrained, self-styled detectives, the legislature has prescribed strict qualifications for those who would become licensed detectives. The legislature possibly could have included a broader range of experiences without opening the occupation to poorly qualified applicants. However, the purpose of the judiciary is interpretation of statutes, not amendment of them. If the legislature had intended to qualify members of the Pennsylvania investigative service, it could specifically have done so. If the legislature had intended to qualify persons who had been regularly employed as investigators, it could specifically have done so.
The majority interprets the statute to mean that an investigator is a detective. I am unconvinced. There can be no doubt that detectives must possess the ability to investigate. But that does not mean that an investigator is necessarily a detective. The word detective connotes experiences other than that of investigating. In re Harding, 246 Pa.Super. at 187-88, 369 A.2d at 874 (Price, J., dissenting).
Finally, the instant application of the functional analysis approach brings about a result which I think is totally absurd and unjustified, thereby violating the fourth rule of statutory construction referred to above. The exceptions to the requirement that the applicant must be regularly employed as a detective were carefully designed. As noted, those exceptions provided for one who served in an investí*588gative service of the United States Government, where the screening and training of the individual is of the highest quality; a sheriff, who by election of the people of his county has demonstrated that he has gained their trust and respect and a city police department officer who has not only served in the rank of patrolman, but also has served in a higher grade for a period of at least three years. The distinction between the city police officer and that of the officer of a township or some other political subdivision clearly evidences a recognition of the greater proficiency in training and supervision that is given by a metropolitan police department as opposed to their counterparts in smaller political subdivisions. Today’s result ignores this scheme which is designed to assure a certain caliber of expertise and would place a township patrolman in a position to receive the license in question and yet exclude his counterpart in a larger, more sophisticated governmental unit. The majority attempts to rationalize this anomaly by suggesting that a township patrolman has a broader police experience experience than the patrolman in a major metropolitan area. To state this proposition is to expose its invalidity and, more importantly, to graphically demonstrate the error of the result reached herein today.